Citation Nr: 0601905	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  94-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of keratitis of the left eye for the period on and after 
November 19, 1996.

2.  Entitlement to a compensable evaluation for the residuals 
of contusions of the os calcis, bilateral, for the period on 
and after November 16, 1996.

3.  Entitlement to service connection for-post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from March 1950 to November 
1952.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Houston, 
Texas, Department of Veterans' Affairs (VA) Regional Office 
(RO).  In April 2002, the Board issued a decision which 
awarded a 10 percent disability evaluation for the left eye 
keratitis from September 30, 1992, to November 19, 1996; 10 
percent for the left os calcis injury residuals from 
September 30, 1992, to November 19, 1996; and 10 percent for 
the right os calcis injury residuals from September 30, 1992, 
to November 19, 1996.  The issue of service connection for 
PTSD was deferred pending further development.  A Development 
Memorandum was issued in April 2002, which sought additional 
evidentiary development concerning the issue of compensable 
evaluations for the left eye and bilateral os calcis injury 
residuals on and after November 19, 1996, and for service 
connection for PTSD.  Because the regulation permitting the 
Board to conduct its own development was later invalidated, 
the Board issued a remand in December 2003.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).   The case was subsequently 
transferred to the Denver, Colorado, RO.  The claims were 
readjudicated in the July 2005 supplemental statement of the 
case (SSOC).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran's left eye keratitis, on and after November 
19, 1996, has been manifested by complaints of decreased 
vision, with a diagnosis of herpetic keratitis in remission 
not shown to cause any problems or symptoms.

2.  The veteran's left os calci injuries, on and after 
November 19, 1996, have been manifested by X-ray evidence of 
mild degenerative joint disease (DJD), with full range of 
motion, and no evidence of tenderness, swelling, or 
deformity.  

3.  The veteran's right os calci injury, on and after 
November 19, 1996, is manifested by X-ray evidence of mild 
DJD, with full range of motion, and no evidence of 
tenderness, swelling, or deformity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left eye 
herpetic keratitis, on and after November 19, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, Part 4, including 
§§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 6001 (2005).

2.  The criteria for a 10 percent evaluation for the 
residuals of a contusion of the left os calcis, on and after 
November 19, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, DCs 5003, 5010, 5284 (2005).

3.  The criteria for a 10 percent evaluation for the 
residuals of a contusion of the right os calcis, on and after 
November 19, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, DCs 5003, 5010, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed substantially complete 
claims in September 1992.  The RO issued a rating action in 
May 1993.  In July 2005, the RO sent the veteran an SSOC 
which included the provisions of 38 C.F.R. § 3.159, providing 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  This 
also included notice of the provision that the veteran could 
submit any evidence relevant to his claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the applicable laws and regulations in the July 2005 SSOC.  
The RO requested records from VA to which the veteran had 
referred; once obtained, these were associated with the 
claims folder.  The veteran was afforded a VA examination.  
Therefore, the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. (f) 
Pain on movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).


Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

III.  Factual background and analysis

A.  Left eye keratitis

The veteran's relevant records developed on and after 
November 19, 1996, included numerous VA outpatient treatment 
records.  These showed no significant treatment for his left 
eye service-connected keratitis.  

The veteran was afforded a VA examination in October 2004.  
It was noted that he had been treated on several occasions 
for herpetic keratitis of the left eye.  The examination 
noted that corrected visual acuity in the left eye was 20/400 
and in the right eye was 20/25.  The pupils, extraocular 
muscles, cornea, conjunctiva, eyelids, sockets, and iris were 
all normal.  The Goldman visual fields were done and showed 
full confrontation in both eyes.  There was no diplopia or 
detachment of the retina of either eye.  The left eye had 
optic axis scarring due to the herpetic keratitis.  A rather 
dense left cataract was noted.  The examiner noted that his 
left eye vision was hazy because of a dense cataract.  It was 
the dense cataract that was causing his reduced vision and 
not the keratitis; it was further noted that the cataract was 
not related to the service-connected keratitis (it was noted 
to be related to his diabetes).  The diagnosis was herpetic 
keratitis in remission, not causing any problems or symptoms.

Pursuant to DC 6001, keratitis, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirement, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum 10 percent 
is to be assigned during active pathology.  

After a careful review of the evidence of record, the Board 
finds that a compensable evaluation for the left eye 
keratitis on or after November 19, 1996, is not warranted.  
There is no indication in the evidence of record that the 
veteran suffers from any decrease in visual acuity or loss in 
visual fields due to the service-connected herpetic 
keratitis.  Nor is there is any suggestion that he has pain, 
rest-requirements, or episodic incapacity because of the 
keratitis.  In fact, the VA examination conducted in October 
2004 found no problems or symptoms related to the service-
connected keratitis.  Therefore, it cannot be found that a 
compensable evaluation for the period on or after November 
19, 1996, is justified.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation on and after 
November 19, 1996, for the herpetic keratitis of the left 
eye.

B.  Bilateral os calci injury residuals

The relevant evidence of record included the report of a VA 
examination performed in October 2004.  The veteran 
complained of clicking and popping in the soles of his feet.  
He denied any loss of the arch, as well any numbness, 
tingling, or weakness.  It was noted that he was diabetic and 
had very little feeling in his feet.  He used a cane for 
ambulation.  The objective examination noted normal alignment 
of the hind-, mid-, and forefoot.  There was no evidence of 
tenderness, swelling, or deformity of either foot.  He had a 
normal arch on sitting and on weightbearing.  There were no 
callosities.  Range of motion was normal.  X-rays showed mild 
DJD of the os calcis regions, bilaterally.  The diagnosis was 
of a history of a fall in service, which contused both heels.  
This was noted to be moderately severe at the time; however, 
the examiner noted that these injuries had, for most part, 
resolved.  The examiner would not assign any additional range 
motion loss for fatigue, weakness, lack of endurance, or 
incoordination on examination.

Under 38 C.F.R. Part 4, DC 5010 (2005), traumatic arthritis 
is to be rated as degenerative arthritis.  38 C.F.R. Part 4, 
DC 5003 (2005), states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

According to DC 5284 (2005), a 10 percent evaluation is 
warranted for moderate residuals of a foot injury.  A 20 
percent evaluation requires moderately severe residuals.  A 
30 percent evaluation requires severe residuals.  The Note to 
DC 5284 indicates that a 40 percent evaluation is warranted 
with actual loss of use of the foot.  

After a careful review of the evidence of record, the Board 
finds that 10 percent disability evaluations for the right 
and left foot injury residuals are warranted.  The objective 
evidence of record indicates that the veteran does not have 
any limitation of range of motion.  Nor is there any 
tenderness, swelling, or deformity of either foot.  However, 
there is X-ray evidence of mild DJD in the os calcis region.  
Based upon these X-ray findings, the Board finds that 
separate 10 percent evaluations for each foot from November 
19, 1996, are justified.

In conclusion, after weighing all the evidence of record, and 
after resolving any doubt in the veteran's favor, it is found 
that 10 percent evaluations for the left and right os calcis 
injury residuals are warranted.



ORDER

Entitlement to a compensable evaluation for the residuals of 
keratitis of the left eye for the period on and after 
November 19, 1996, is denied.

Entitlement to a compensable evaluation for the residuals of 
contusions of the os calcis, left, for the period on and 
after November 16, 1996, is granted, subject to the laws and 
regulations governing the award of benefits.

Entitlement to a compensable evaluation for the residuals of 
contusions of the os calcis, right, for the period on and 
after November 16, 1996, is granted, subject to the laws and 
regulations governing the award of benefits.


REMAND

The Board notes that the claim for service connection for 
PTSD was remanded, in part, to obtain certain records 
referred to by the veteran.  He was sent a development letter 
in May 2004, which asked him to sign and return enclosed VA 
Forms 21-4142, which would allow VA to obtain the records.  
This letter was returned as undeliverable, as the veteran had 
moved from Texas to Colorado.  The veteran was then sent 
another development letter in September 2004, which was sent 
to his Colorado address, which notified him that he was being 
scheduled for a VA examination to evaluate his left eye 
keratitis and bilateral foot injury residuals.  This 
examination was conducted in October 2004.  However, the 
letter did not send him additional VA Forms 21-4142 
requesting the records noted in the May 2004 letter.  The 
Board finds that this must be done prior to a final 
determination of his PTSD claim.

Accordingly, this issue is REMANDED for the following:

1.  Because a February 1994 response from 
Shoal Creek Hospital reflects that 
correspondence for treatment records must 
be directed to a different address, and the 
record contains records from Shoal Creek 
Hospital for the period from May to June 
1972 but not 1970 to 1971 as claimed by the 
veteran, the RO should send a new request 
to the other address provided by that 
facility.  Because the Diagnostic Center 
Hospital returned the RO's development 
letter in February 1994, asking whether the 
RO was seeking treatment records from the 
Diagnostic Clinic of Houston, providing a 
different address, the RO should also send 
a new request to that other address.  Also, 
because the veteran reported receiving 
treatment at MHMR-Life Resource in 
Beaumont, Texas, in 1985, and MHMR in 
Baytown, Texas, in 1983 or 1984, and the RO 
received a response from MHMR-Life Resource 
in February 1997, indicating that no 
records were found, but no response is of 
record from MHMR in Baytown, Texas, the RO 
should send a new request to the latter 
facility.  The veteran must be sent VA 
Forms 21-4142 to authorize the release of 
these records to VA.  If responses are not 
received from these entities, the RO should 
inform the veteran of any evidence he has 
identified that cannot be obtained and 
given the opportunity to obtain it 
directly.

2.  Once the above-requested development 
has been completed, the veteran's claim for 
service connection for PTSD should then be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with a SSOC 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J, MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


